Filed with the Securities and Exchange Commission on December 8, 2015 1933 Act Registration File No.333-200168 1940 Act File No. 811-23011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 4 [ X ] (Check appropriate box or boxes.) PENN CAPITAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Navy Yard Corporate Center 3 Crescent Drive, Suite 400 Philadelphia, Pennsylvania 19112 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(215) 302-1500 Richard A. Hocker Navy Yard Corporate Center 3 Crescent Drive, Suite 400 Philadelphia, Pennsylvania 19112 (Name and Address of Agent for Service) With copies to: Lisa L.B. Matson, Esq. Navy Yard Corporate Center 3 Crescent Drive, Suite 400 Philadelphia, Pennsylvania 19112 Michael P. O’Hare, Esq. Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 1 to the Registration Statement for PENN Capital Funds Trust (the “Trust”) on Form N-1A hereby incorporates Parts A, B and C from the Trust’s Pre-Effective Amendment No. 3 on Form N-1A filed on November 18, 2015, and declared effective on November 20, 2015.This PEA No. 1 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Pre-Effective Amendment No. 3 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Philadelphia and the State of Pennsylvania on December 8, 2015. PENN Capital Funds Trust By: /s/ Richard A. Hocker Richard A. Hocker* President and Trustee Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Richard A. Hocker President and Trustee December 8, 2015 Richard A. Hocker* /s/Gerald McBride Treasurer December 8, 2015 Gerald McBride /s/ Dennis S. Hudson, III Trustee December 8, 2015 Dennis S. Hudson,III* /s/ John R. Schwab Trustee December 8, 2015 John R. Schwab* * By: /s/ Lisa L.B. Matson Lisa L.B. Matson As Attorney-in-Fact (Pursuant to Powers of Attorney previously filed and incorporated herein by reference) C-1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
